United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-125
Issued: June 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 2, 2011 appellant filed an appeal from a July 1, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation on the grounds
that the selected position of billings clerk represented her wage-earning capacity.
FACTUAL HISTORY
On July 14, 1999 appellant, then a 40-year-old letter carrier, injured her neck when
putting mail in a mailbox. She turned her neck and heard it pop. OWCP accepted appellant’s
claim for cervical sprain, degeneration of cervical intervertebral disc, and anxiety and paid
1

5 U.S.C. § 8101 et seq.

appropriate benefits. Appellant stopped work on September 29, 1999 and returned to limitedduty work on October 5, 1999. She was a term employee when hired and her term expired on
December 30, 1999.
Appellant did not return to work after her term expired on
December 30, 1999. She was eventually placed on the periodic compensation rolls.
In an April 24, 2008 report, Dr. Donald Mauldin, a Board-certified orthopedic surgeon
and second opinion physician, reviewed appellant’s medical records together with an updated
statement of accepted facts and presented findings on examination. He listed an impression of
status post cervical strain with chronic subjective cervical radicular-type symptomatology.
Dr. Mauldin found that appellant could work an eight-hour day doing lighter type of work
activities within permanent restrictions.
Dr. Samuel J. Alianell, a Board-certified physiatrist and appellant’s attending physician,
found that appellant’s work-related conditions were active and she could not work. Glenn J.
Bricken, Ph.D., appellant’s clinical psychologist, advised that she had chronic pain and
depression secondary to her pain and financial stress.
OWCP found a conflict in medical opinion between Dr. Alianell and Dr. Mauldin as to
appellant’s work capabilities and restrictions. Appellant was referred to Dr. John DeBender, a
Board-certified orthopedic surgeon, for an impartial medical evaluation. In a November 12,
2008 report, Dr. DeBender provided examination findings and an impression of cervical strain
superimposed on degenerative changes. He stated that there was no evidence on examination
that appellant had any continuing objective changes that could be related to her July 14, 1999
work-related injury. Dr. DeBender indicated that appellant appeared to have had a cervical strain
that may have aggravated underlying degenerative disc disease but found no indication of any
nerve root irritation or radiculopathy present clinically and noted that the recent electromyogram
by appellant’s treating physician was normal in June of this year. He opined appellant could
return to work eight hours a day with restrictions. In the attached work capacity evaluation,
Dr. DeBender noted appellant was permanently restricted from: pushing, pulling and lifting
greater than 20 pounds for one to two hours and no squatting, kneeling or climbing, reaching
above the shoulder or bending/stooping. Appellant was also restricted to operating a motor
vehicle no more than two hours at work.
In a December 10, 2008 letter, OWCP requested Dr. Bricken to provide an opinion on
whether appellant’s anxiety condition related to the cervical strain had resolved in light of
Dr. DeBender’s opinion. If appellant’s anxiety condition related to the cervical sprain had not
resolved, then Dr. Bricken was to render an opinion on whether appellant could return to work.
In a February 17, 2009 report, Dr. Bricken stated that appellant’s anxiety state was
directly related to the cervical sprain, but it was not totally disabling and she could return to
restricted work duty. He opined that she was psychologically restricted from working in close
proximity to small crowds and from working at night. In progress reports, Dr. Bricken advised
that appellant suffered chronic pain and depression and anxiety secondary to pain but that she
was able to return to work.
On July 6, 2009 appellant was referred to vocational rehabilitation services as the
employing establishment was unable to provide employment. OWCP noted that the weight of

2

the evidence with regard to appellant’s work restrictions rested with Dr. DeBender and
Dr. Bracken.
On August 31, 2009 the vocational rehabilitation counselor performed a preliminary
labor market survey report indicating that in conjunction with the August 18, 2009 transferable
skills analysis report and other factors, appellant was vocationally and medically suited for the
position of billing clerk with some type of refresher course in computers or billing.
On October 20, 2009 the vocational rehabilitation counselor identified the positions of
receptionist Department of Labor’s Dictionary of Occupational Titles (DOT) #237.367.038 and
billing clerk (DOT #214.382.014) as being vocationally appropriate as they required four to six
months specific vocational preparation and appellant had 10 years experience; both jobs fell
within the light-duty category that appellant’s work restrictions suggested and both jobs were
performed in sufficient numbers so to make it reasonably available in appellant’s commuting
area. Target jobs required vocational training in the area of computer skills and/or medical
billing. The job classification form (CA-66) for the identified position of billing clerk (DOT
#214.382-014) describes the position as: complies date and types invoices and bills: Reads
computer files or gathers records, such as purchase orders, sales tickets, and charge slips, to
compile needed data. Enters information into computer or computes amounts due, using
calculator. Types invoices, listing items sold, amounts due, credit terms, and dates of shipment,
using typewriter or computer. It was described as a sedentary position which involved lifting no
more than 10 pounds at a time. Weekly wage was listed as $8.00 to $20.00 per hour or $320.00
to $800.00 per week.
On December 11, 2009 OWCP approved an eight-week medical billing and coding
certification training plan to enhance appellant’s wage-earning capacity and employability. On
December 15, 2009 it advised her that the prevocational training plan was approved and within
her limitations.
On October 19, 2010 OWCP noted that appellant attended and successfully completed
the medical billing training program.
In an October 19, 2010 letter to appellant, OWCP indicated that appellant would receive
90 days of job placement assistance. Appellant was also informed that, at the end of the 90-day
period, FECA required that her compensation be reduced based on the wage-earning capacity of
the selected position, even if she was not employed at that time. On November 15, 2010
appellant signed a job search plan indicating that she would pursue employment in the identified
positions of billing clerk and hospital insurance clerk/coder.
On December 17, 2010 OWCP denied appellant’s request for additional formal
vocational training.
Appellant did not obtain any employment despite an extension of placement services.
Vocational rehabilitation services were closed March 11, 2011.
By letter dated May 20, 2011, OWCP advised appellant of a proposed reduction in
compensation on the grounds that she had the capacity to earn wages of $320.00 per week as a
billings clerk. It stated that the weight of the medical evidence was represented by Dr. Mauldin.
3

On May 26, 2011 the rehabilitation counselor submitted an updated Form CA-66 for the
selected position of billing clerk. This reflected a weekly wage of $424.80 and that the job was
being performed in sufficient numbers in appellant’s commuting area.
In a June 13, 2011 letter, appellant disagreed with the proposal to reduce her
compensation due to the age of the medical evidence. She also noted that she had not worked in
10 years and potential employers were seeking people with at least one year experience in the
medical billing and coding field. Appellant argued that certification in that area would make her
more marketable and advised that a reduction in her compensation would cause additional
mental stress.
In reports dated March 22 and May 10, 2011, Dr. Bricken opined that appellant had
chronic pain, depression and anxiety secondary to pain, functional limitations and difficulty
finding and applying for jobs. He also opined that there has been no change in appellant’s
condition and that she could return to work as soon as possible.
By decision dated July 1, 2011, OWCP reduced appellant’s compensation effective
July 3, 2011 on the grounds that she had the capacity to perform the duties of billing clerk. It
found the evidence appellant provided was not sufficient to alter the recommendation to reduce
her benefits.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.2
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent her wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
if the employee has no actual earnings, her wage-earning capacity is determined with due regard
to the nature of her injury, her degree of physical impairment, her usual employment, her age,
her qualifications for other employment, the availability of suitable employment and other
factors and circumstances which may affect her wage-earning capacity in her disabled
condition.3
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact

2

Carla Letcher, 46 ECAB 452 (1995).

3

See Wilson L. Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

4

with the state employment service or other applicable service.4 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.5
OWCP must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects her vocational wage-earning capacity. The
Board has stated that the medical evidence upon which OWCP relies must provide a detailed
description of her condition.6 Additionally, the Board has held that a wage-earning capacity
determination must be based on a reasonably current medical evaluation.7
ANALYSIS
The July 1, 2011 wage-earning capacity determination was premised on appellant’s
ability to work full time as a billing clerk. The Board finds that OWCP failed to establish that
the constructed billing clerk position reasonably represents her wage-earning capacity.
OWCP’s July 1, 2011 determination that the constructed position of billing clerk was
medically suitable was based on the April 12, 2008 report of Dr. Mauldin, a second opinion
examiner. OWCP’s reliance on Dr. Mauldin’s report was in error. Dr. Mauldin was on one side
of a conflict, regarding appellant’s work capabilities and restrictions that Dr. DeBender was
selected to resolve.8 OWCP did not explain why it did not rely on Dr. DeBender’s opinion to
resolve the conflict about appellant’s work restrictions due to her orthopedic conditions.9 The
Board has held that, to properly resolve a medical conflict, it is the impartial medical specialist
who should provide a reasoned opinion that resolves the medical conflict.10 The Board will
reverse the July 1, 2011 decision.

4

See Dennis D. Owen, 44 ECAB 475 (1993).

5

5 ECAB 376 (1953); see also 20 C.F.R. § 10.303.

6

See William H. Woods, 51 ECAB 619 (2000); Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28
ECAB 43 (1976).
7

See M.A., 59 ECAB 624 (2008). See Carl C. Green, Jr., 47 ECAB 737, 746 (1996) (six-month-old medical
reports are reasonably current for purposes of wage-earning capacity determination); Cf. Keith Hanselman, 42
ECAB 680 (1991) (two-year-old medical report and year-old work restriction evaluation forms were not reasonably
current for wage-earning capacity determination); Anthony Pestana, 39 ECAB 980 (1988) (three-year-old medical
evaluation is not reasonably current for wage-earning capacity determination).
8

See 5 U.S.C. § 8123(a) (if there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination).
9

OWCP also sought an opinion from Dr. Bricken, appellant’s attending clinical psychologist, regarding
appellant’s ability to work based on her accepted anxiety condition. OWCP’s May 20, 2011 proposed reduction and
it’s July 1, 2011 wage-earning capacity decision do not indicate that it considered medical evidence regarding the
anxiety condition in finding that appellant could perform the duties of the selected position.
10

See Richard R. LeMay, 56 ECAB 341 (2005).

5

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation on the grounds that she had the capacity to earn wages in the selected position of
billing clerk because it relied on outdated medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the July 1, 2011 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: June 18, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

